DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant correspondence filed 5/16/2022 and 5/23/2022.

Response to Arguments

Applicant’s arguments, see pages 10-11, of the response filed 5/16/2022, and page 11, of the response filed 5/23/2022, with respect to claims 1-3, 5-9, 12 and 14-19, have been fully considered and are persuasive.  The 35 U.S.C 102 (a2) rejection of claims 1-3, 5-9, and 14-19 has been withdrawn. 

Allowable Subject Matter

Claims 1-3, 5-9, 12, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims an agent system comprising: a recognizer configured to recognize speech including speech contents of an occupant in a mobile object; an acquirer configured to acquire an image including the occupant; and an estimator configured to compare wording included in the speech contents of the occupant recognized by the recognizer with unclear information which is stored in a storage and includes wording making the speech contents unclear, to estimate a first direction which is a sight direction of the occupant or a second direction which is indicated by the occupant on the basis of the image acquired by the acquirer when the speech contents of the occupant includes unclear wording, and to estimate an object which is located in the estimated first direction or the estimated second direction, wherein the recognizer is configured to recognize the speech contents of the occupant on the basis of the object estimated by the estimator, wherein the estimator is configured to estimate an object which is located in the first direction or the second direction from map information which is stored in the storage on the basis of position data of the mobile object and the first direction or the second direction.  Applicant amended the independent claim to include previously indicated allowable subject matter. The cited prior art of Kim et al., does not fairly teach or disclose the claimed combination of features. The cited prior art of record does not fairly teach or disclose the claimed combination of features. Therefore, claims 1-3, 5-9, 12, 14-19 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658